Title: From George Washington to Brigadier General Peter Muhlenberg, 15 July 1779
From: Washington, George
To: Muhlenberg, Peter


        
          Sir,
          Fort Montgomery [N.Y.] 15th July 1779
        
        This day Genl Wayne marched down towards stoney point to take a view of the enemy & if an opportunity offered to attempt something serious; I therefore wish you to put your Brigade in motion about midnight & march that way in order to act as his situation may make it necessary—You will make your movement as secret as possible & march perfectly light, taking such of your guards as may be in your route with you. One days provision will be necessary for the men to have with them, & the rest that may be at the post, you will have in readiness to follow should circumstances require it.
        You shall hear from me when you are to return unless the enterprise should prove unsuccessfull, in which case you will return to your present post. I am Yrs &c.
        
          G.W.
        
      